Citation Nr: 1039841	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09 01-532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from June 1958 to June 
1962.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In September 2010, the Veteran was afforded a videoconference 
hearing before J. K. Barone, who is the Acting Veterans Law Judge 
rendering the determination in this claim and was designated by 
the Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The Veteran underwent ameliorating surgeries for a right 
wrist fracture during service, a condition that clearly and 
unmistakably pre-existed service.  

2.  The Veteran's in-service surgeries did not aggravate his 
preexisting right wrist condition.  

3.  The Veteran's pre-existing right wrist condition was not 
aggravated by his service. 


CONCLUSION OF LAW

A right wrist disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection is warranted for a 
right wrist disability, as the result of inservice surgeries and 
trauma.  He essentially argues that he sustained two traumas to 
his right wrist, once in basic training, when an instructor tried 
to kick his rifle out of his right hand, and once when he fell 
down a ladder aboard the U.S.S. St. Paul and bent his wrist back.  
It is further argued, in essence, that his right wrist fracture 
is shown to have been healed upon entrance into service, such 
that any inservice findings of right wrist pathology are evidence 
of aggravation.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. § 
1131.  Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  Only such conditions as 
are recorded in entrance examination reports are to be considered 
as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The Veteran's service treatment reports include an entrance 
examination report, dated in June 1958, which shows that it was 
noted that he had a history of an operation on his right wrist, 
with a notation of "healed fractured wrist and collar bone."  
The associated "report of medical history," notes, "I had a 
metal screw put in my wrist (18)," and "history of fractured 
[sic] of collar bone & wrist."  A June 1958 X-ray report for the 
right wrist notes, "Fractured right wrist.  Some limitation in 
flexion.  Asymptomatic NCD" (not considered disabling).  Service 
treatment reports further show the following: in July 1958, the 
Veteran was treated for complaints of right wrist pain and an 
inability to hyper-extend his wrist.  A history was noted of a 
fractured right wrist in February 1958 (prior to service), which 
was reduced with an open reduction.  The Veteran was noted to 
have an old right wrist fracture of the mid-portion of the 
navicular that had been surgically reduced and held in place with 
a 2.5 centimeter (cm.) metallic screw extending through the 
navicular and into the region of the lunate.  There were some 
small bony fragments at the distal aspect of the navicular in the 
region of the head of the screw.  There was also an old nonunion 
fracture of the ulnar styloid process.  The impression was "old 
nonunited fracture right navicular and right ulnar styloid with 
surgical fixation of the navicular."  He was noted to not be 
medically qualified for U.S. Naval Prep School, but to be 
physically qualified for active duty at sea or on foreign shores, 
with a defect listed as, "ununited from right navicular, C.D." 
(considered disabling).  A January 1959 report notes a complaint 
of right wrist pain upon lifting.  

A March 1959 report shows treatment for complaints of right wrist 
pain and an inability to carry moderate weight with his right 
hand.  The report notes, "This is EPTE (existed prior to 
enlistment) and disqualifying according to standards of MMD 15-
23(2)(e)."  The report notes the following: the Veteran has a 
history of right wrist fracture in June 1957 that was casted 
until August, and in February 1958, he underwent insertion of a 
McLaughlin screw, followed by six weeks of casting, followed by 
yet another six weeks of casting.  The Veteran's private 
physician indicated that he saw "no sign of the break" at that 
time.  The Veteran currently had limitation of motion, with 
severe pain on dorsiflexion, with aching in cold weather and 
prolonged use.  X-rays revealed the screw to be overly-long and 
to be impinging on the carpal lunate, and there were navicular 
fragments displaced along the longitudinal axis and laterally, 
and degenerative arthritis in the radial styloid impinging 
against an offset in the ununited navicular.  Surgical correction 
was recommended.  The diagnosis was non-union of right carpal 
navicular.  

A March 1959 report from the U.S. Naval Hospital shows that the 
Veteran underwent removal of his right wrist screw, with 
insertion of a shorter screw into the navicular, and arthritic 
change was noted along the navicular.  In late April 1959, the 
Veteran again underwent surgery, at which time the old screw was 
partially removed and a Kirshner wire was inserted.  In mid-May 
he was released as fit for full duty.  

In April 1960, the Veteran reported having right wrist pain and 
weakness, worse than prior to his surgery.  The examiner noted 
that he doubted the significance of a free ulnar fragment shown 
on X-ray.  He stated that the proximal pole of the navicular was 
"rather sclerotic," that, "the radial styloid has been removed 
which is of great advantage to the patient," that the fracture 
had united, and that removal of the screw was recommended.  

In May 1960, it was noted that his fracture had united but that 
the proximal fragment was markedly sclerotic, with definite 
evidence of traumatic arthritis of the right radio-carpal joint.  
The screw was removed under local anesthesia, with a notation 
that marked traumatic arthritis was present.  It was noted that 
the Veteran wanted submarine duty, and that there were "no 
objections from an orthopedic standpoint."  

A May 1960 "submarine duty" examination report does not note 
any relevant findings, and shows that his upper extremities were 
clinically evaluated as normal.  

The Veteran's separation examination report, dated in June 1962, 
shows that his upper extremities were clinically evaluated as 
normal.  

As for the post-service medical evidence, it consists of VA and 
non-VA reports, dated between 2005 and 2010.  This evidence 
includes a private X-ray report for the right wrist, dated in 
September 2005, which contains an impression noting extremely 
severe degenerative osteoarthritic changes of the wrist with 
nonunion fracture of the ulnar styloid process, old, and 
deformity of the navicular consistent with previous fracture.  

A VA joints examination report, dated in July 2009, shows that 
the Veteran stated that he had a pre-service history of a right 
wrist injury with surgery, with no pain but some limited motion 
upon entrance into service.  He reported injuring his wrist 
during service in 1959 and 1960, and aggravation of his pain and 
limitation of motion following surgery.  He reported a variety of 
current right wrist symptoms.  X-rays were noted to show severe 
idiopathic calcium pyrophosphate dehydrate crystal deposition 
disease with severe end-stage scapulolunate dissociation and 
scapulolunate advanced collapse (SLAC wrist), and a nonunited old 
fracture of the distal luna, with moderate dorsal intercalated 
segmental instability.  The diagnosis was degenerative joint 
disease of the right wrist.  The examiner summarized the 
Veteran's service treatment reports, and stated that the 
surgeries done during service were to correct problems arising 
from his preservice surgery, and that it was less likely than not 
that the Veteran's right wrist condition was aggravated during 
service.  

The Veteran's claim (VA Form 21-526) shows that he reported that 
he was retired, and that he had previously been employed as a 
plumber's helper between 1986 and 1999.  

As an initial matter, the Veteran's service treatment reports 
clearly show that a right wrist disorder was noted at the time of 
entry into service.  Crowe.  In this regard, the Veteran has 
conceded that he had a history of a right wrist fracture, with 
surgery, that pre-existed his service.  See e.g., Veteran's 
testimony, hearings held in January 2009 (RO) and September 2010 
(videoconference).  Given the foregoing, the presumption of 
soundness does not attach, and need not be rebutted.  See 
VAOPGCPREC 3- 2003, 69 Fed. Reg. 25178 (2004).  

In deciding a claim based on aggravation, after having determined 
the presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of the 
disability during service and then whether this constitutes an 
increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 
271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2010).  In the case of wartime service, clear and unmistakable 
evidence is needed to rebut the presumption of aggravation when 
there was an increase in severity of the preservice condition 
during service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).

A preexisting injury or disease has not demonstrated "aggravation 
in service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Verdon v. Brown, 8 Vet. App. 529 (1996), the Court addressed a 
case in which a veteran entered service with bunions on his big 
toes.  Id. at 530.  While still in service, he underwent surgery 
on the bunion on one of his toes.  Id. at 531.  Following 
service, he sought entitlement to service connection for 
residuals of the in-service surgery, however, the Board denied 
the claim because the condition had existed prior to service, 
because the in-service surgery was considered remedial to correct 
the pre-existing defect, and because the foot had improved by the 
time the veteran left service.  Id. at 532.  

Under 38 C.F.R. § 3.306(b)(1), "[t]he usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment . . . will not be considered service connected unless 
the disease or injury is otherwise aggravated by service."  In 
interpreting section 3.306(b)(1), the Verdon Court held that 
"where a preexisting disability has been medically or surgically 
treated during service and the usual effects of the treatment 
have ameliorated the disability so that it is no more disabling 
than it was at entry into service, the presumption of aggravation 
does not attach as to that disability," but that "when a 
disability has been made worse in one respect and improved in 
another respect by in-service medical or surgical treatment, the 
rating schedule should be used to determine if the overall degree 
of disability has increased during service."  Id. at 538.  

The Board finds that the claim must be denied.  The Veteran is 
shown to have had a pre-existing right wrist fracture that was 
treated with surgery (an open reduction, internal fixation), to 
include insertion of a screw.  This screw was found to be too 
long by service physicians, and it was replaced with shorter 
screws twice, followed by removal of the screw in May 1960.  At 
that time, it was noted that his fracture had united.  With 
regard to his ability to function, it was noted that the Veteran 
wanted submarine duty, and that there were "no objections from 
an orthopedic standpoint."  He was determined to be fit for 
submarine duty that same month.  There are no relevant treatment 
reports dated during the Veteran's remaining service, which is a 
period of about two years.  There were no relevant complaints or 
findings in the Veteran's June 1962 separation examination 
report.  The earliest post-service medical report showing a right 
wrist disorder is dated in 2005.  This is about 43 years after 
separation from service.  Finally, the July 2009 VA examiner 
indicated that she had reviewed the Veteran's C-file, to include 
the inservice evidence of arthritis, and she determined that the 
Veteran's right wrist condition was not aggravated by his 
service.  The Board therefore finds that the evidence is 
insufficient to show that his right wrist disorder underwent an 
increase in severity, i.e., aggravation.  See Hensley, 5 Vet. 
App. at 160.  In short, the totality of the competent evidence of 
record affirmatively establishes that no increase in the severity 
of the Veteran's residuals of his fractured right wrist occurred 
during service.  As the disability underwent no increase in 
severity during service, aggravation may not be conceded. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Verdon.  Therefore, the 
Board finds that the Veteran's pre-existing residuals of a right 
wrist fracture were not aggravated by his service.  

In reaching this decision, the Board has considered a February 
2010 statement from M.B., M.D., who asserts that the June 1960 
determination that the Veteran was fit for submarine duty was "a 
large leap of faith," because he had undergone surgery shortly 
prior to this finding, and he was noted to have marked traumatic 
arthritis at the time of that surgery.  He asserts that it would 
be "difficult to imagine that he sustained any injury in boot 
camp, had 3 surgeries while in naval service and has no residual 
from these," and that, "I would certainly be surprised if no 
new injury happened while in service."   

However, the Veteran is shown to have a pre-existing right wrist 
disorder, and the issue is not accurately characterized as 
whether the Veteran has "residual" or whether there was "a new 
injury."  Rather, the issue is whether the Veteran's pre-
existing right wrist disorder underwent an increase in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); 
Verdon.  Dr. M.B. implicitly asserts that there was aggravation, 
reasoning, "There is documentation of healing before entry into 
service."  In this regard, the Veteran's June 1958 entrance 
examination report included a notation of "healed fractured 
wrist and collar bone," and there is a notation in a March 1959 
report that the Veteran's private physician indicated that he saw 
"no sign of the break" in about May 1958.  However, the 
Veteran's service treatment reports clearly show that his right 
wrist condition was not healed upon entrance into service.  
Specifically, a June 1958 X-ray report for the right wrist notes 
the presence of a fractured right wrist, and reports dated the 
following month, in July 1958, show that the Veteran was found to 
have an "old right wrist fracture" of the mid-portion of the 
navicular that had been surgically reduced and held in place with 
a metallic screw, and that he had an "old nonunited fracture 
right navicular and right ulnar styloid with surgical fixation of 
the navicular."  This condition was characterized as existing 
prior to enlistment.  Therefore, this aspect of Dr. M.B.'s 
opinion is unsupported by the evidence.  Furthermore, he does not 
discuss a number of aspects of the Veteran's service and post-
service history which do not appear to support the claim that 
there was an increase in disability during service, and which 
would add to the probative value of his opinion.  For example, he 
did not discuss the fact that there is no evidence to show that 
the Veteran received any additional right wrist treatment after 
the screw was removed in May 1960, i.e., during his remaining two 
years of service, that a right wrist disorder was not noted upon 
separation from service, that the Veteran, who is right-handed, 
was able to earn a living as a plumber's helper for at least 13 
years between 1986 and 1999, and/or that the earliest post-
service medical evidence of a right wrist disorder is dated in 
2005, which is about 43 years after separation from service.  The 
Board therefore finds that this statement does not merit 
sufficient probative weight to warrant a grant of the claim.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.); Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issue on appeal is based on the contention that a pre-
existing right wrist disability was aggravated by service that 
ended in 1962.  The Veteran's assertions are competent evidence 
to show that he experienced right wrist symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  

Competency of evidence must be distinguished from the weight and 
credibility of the evidence, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence; 
if the Board concludes that the lay evidence presented by a 
Veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
a Veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.  See 
Buchanan.  

The Board finds that the Veteran's oral and written testimony is 
insufficiently probative to warrant a grant of the claim.  The 
Veteran does not have the requisite skill, knowledge, or 
training, to be competent to state whether his right wrist 
condition was aggravated by service.  See Espiritu.  In this 
regard, while the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions does not 
render his statements incredible in and of itself, such absence 
is for consideration in determining credibility.  See Buchanan 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of a Veteran's lay 
testimony, but the lack of such evidence does not, in and of 
itself, render the lay testimony incredible); Jandreau (noting 
that lay evidence can be competent to establish a diagnosis when 
. . . a layperson is competent to identify the medical 
condition).  In this case, the post-service medical records do 
not show any relevant treatment prior to 2005, and a VA examiner 
has determined that his right wrist condition was not aggravated 
by his service.  Given the foregoing, the Board finds that the 
post-service medical evidence outweighs the Veteran's contentions 
to the effect that he has a right wrist disability that is 
related to his service.   

In reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in August 2008.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims file.  The 
RO has obtained the Veteran's VA and non-VA medical records.  The 
Veteran has been afforded an examination, and an etiological 
opinion has been obtained.    

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).



ORDER

Entitlement to service connection for a right wrist disability is 
denied.


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


